[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER OF PREJUDGMENT REMEDY
The plaintiff filed an application for prejudgment remedy on which a duly noticed hearing was held and both the parties had an opportunity to appear and be heard. Upon consideration of the facts before it and taking into account the fact that the defendant did not appear and therefore, the court is unaware of any defenses, counterclaims or set-offs, claims of exemption or claims of adequate insurance and further, taking into account the affidavit of the plaintiff and the arguments or counsel for the plaintiff, the Court hereby finds that the plaintiff has shown that there is probable cause that a judgment in the amount of Seventy Seven Thousand Dollars ($77,000.00) will be rendered in the matter in its favor.
It is hereby ordered that the plaintiff may attach sufficient property of the defendant to secure the sum of Seventy Seven Thousand Dollars ($77,000.00) and to the extent such attachments are inadequate, may also garnish any agent trustee, or debtor of the defendant which has concealed in its possession property of the defendant and is indebted to the defendant; provided, that the aggregate amount of assets so attached and garnished do not exceed the sum of Seventy Seven Thousand Dollars ($77,000.00). The defendant may substitute a bond for all or any portion of the prejudgment remedy hereby granted.
It is further ordered that in the event that the plaintiff garnishes the assets of the defendant, the plaintiff must post a bond with the clerk of the court to secure the defendant against damages that may result from the garnishment. The bond which the plaintiff must post with the clerk shall be in an amount equal to twice the amount of the funds garnished by the plaintiff.
Bryant, J.